Citation Nr: 0941854	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-29 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1953.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  This case was remanded by the Board 
in June 2009 for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
bilateral hearing loss is manifested by, at most, Level III 
hearing loss in the right ear and Level IV hearing loss in 
the left ear.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 


(2009).  Prior to initial adjudication, a letter dated in 
December 2006 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in July 
2007 and April 2008, after which the claim was readjudicated.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran's VA medical treatment records have been 
obtained.  The Veteran's service treatment records are 
unavailable and are presumed destroyed in a fire at the 
National Personnel Records Center.  The evidence of record 
shows that VA has made every effort to secure any additional 
service records for the Veteran and has notified him of the 
records which are unavailable.

VA examinations were provided to the Veteran in connection 
with his claim.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the 


average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the Veteran's bilateral hearing loss claim, 
because the appeal of this issue is based on the assignment 
of an initial evaluation following an initial award of 
service connection for bilateral hearing loss.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, staged ratings may be assigned for separate 
periods of time.  Id.

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 


6110 (2009).  Evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz.  The Schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I to Level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  The evaluations derived from 
the Schedule are intended to make proper allowance for 
improvement by hearing aids.

A February 2005 VA audiological examination was conducted and 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
50
-
90
LEFT
45
55
-
90

The average puretone thresholds for these frequencies are 58 
decibels in the right ear and 63 decibels in the left ear.

A March 2005 VA audiological examination was conducted and 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
55
70
90
LEFT
45
60
80
90

The average puretone thresholds for these frequencies are 63 
decibels in the right ear and 69 decibels in the left ear.  
Speech discrimination testing was 84 percent in the right ear 
and of 76 percent in the left ear.  It was not shown that the 
speech discrimination testing was accomplished using the 
Maryland CNC Test.

A March 2007 VA audiological examination was conducted and 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
60
75
90
LEFT
45
60
80
90

The average puretone threshold was shown as 65 decibels in 
the right ear and 69 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 88 percent in 
the right ear and 86 percent in the left ear.

A July 2008 VA audiological examination report stated that 
using the Maryland CNC word list, speech recognition scores 
of 20 percent were obtained bilaterally.  The examiner stated 
that

[t]he Veteran's hearing thresholds for 
puretones have diminished significantly 
by air conduction since his last 
audiological evaluation [in March 2007] 
as have his word recognition scores.  
However, the Veteran's [puretone] 
thresholds are not in agreement with his 
[speech recognition thresholds].  Since 
[this] test is not a valid indicator of 
true organic thresholds, they cannot be 
used for rating purposes.  At the moment 
the best estimate we have of true organic 
thresholds are from the test done [in 
March 2007].

The examiner did not include the puretone thresholds obtained 
in July 2008 in the report.

A September 2009 VA audiological examination was conducted 
and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
75
85
LEFT
45
60
75
90

The average pure tone threshold was shown as 63.75 decibels 
in the right ear and 67.5 decibels in the left ear.  Using 
the Maryland CNC word list, speech recognition was 94 percent 
in the right ear and 92 percent in the left ear.

The February 2005 VA audiological examination cannot be used 
for rating purposes, as it did not include puretone 
thresholds at 3000 hertz.  The July 2008 VA audiological 
examination report also cannot be used for rating purposes, 
for the reasons stated therein.

The March 2005 VA audiological examination did not state 
which word list was used to determine the speech recognition 
scores derived therein.  Applying all benefit of the doubt 
considerations to the Veteran, the speech recognition scores 
in the March 2005 VA audiological examination will be 
evaluated as if they had been done using the Maryland CNC 
word list.  Applying these results to the Schedule reveals a 
numeric designation of Level III in the right ear and Level 
IV in the left ear.  See 38 C.F.R. § 4.85, Table VI, 
Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 
4.85, Table VII of the Schedule results in a 10 percent 
evaluation for hearing loss under Diagnostic Code 6100.

Applying the March 2007 VA audiological examination results 
to the Schedule reveals a numeric designation of Level III in 
the right ear and Level III in the left ear.  See 38 C.F.R. § 
4.85, Table VI, Diagnostic Code 6100.  Applying these 
findings to 38 C.F.R. § 4.85, Table VII of the Schedule 
results in a noncompensable evaluation for hearing loss under 
Diagnostic Code 6100.

Applying the September 2009 VA audiological examination 
results to the Schedule reveals a numeric designation of 
Level II in the right ear and Level II in the left ear.  See 
38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying 
these findings to 38 C.F.R. § 4.85, Table VII of the Schedule 
results in a noncompensable evaluation for hearing loss under 
Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the Veteran's test results do not demonstrate 
either (1) a puretone threshold of 55 decibels or more in all 
four frequencies in either ear, or (2) a puretone threshold 
of 70 decibels or more at 2,000 Hertz in either ear.  Thus, 
the Veteran is not entitled to consideration under C.F.R. 
§ 4.86 for exceptional patterns of hearing impairment for his 
service-connected bilateral hearing loss during the entire 
appeal period.  See Fenderson, 12 Vet. App. at 126.

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Accordingly, based on the current audiometric 
findings, the medical evidence of record does not support an 
initial evaluation in excess of 20 percent for the Veteran's 
service-connected bilateral hearing loss.  As such, 
entitlement to a rating in excess of 20 percent for bilateral 
hearing loss is not warranted.  The 20 percent disability 
evaluation is the highest rating warranted for the appeal 
period.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for an 
initial rating in excess of 20 percent, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey, 7 Vet. App. at 208.



	(CONTINUED ON NEXT PAGE)


ORDER

An initial evaluation in excess of 20 percent for bilateral 
hearing loss is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


